EXHIBIT 10.68

 

FOURTH AMENDMENT TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (the
“Fourth Amendment”) is entered into as of April 15, 2004, by and between SILICON
VALLEY BANK, a California-chartered bank (the “Bank”), and CRITICAL PATH, INC.,
a California corporation (the “Borrower”), in reliance on the following:

 

RECITALS

 

A. On or about July 18, 2003, the Borrower and the Bank entered into that
certain Amended and Restated Loan and Security Agreement (the “Loan Agreement”)
pursuant to which the Bank made available to the Borrower a revolving credit
facility (the “Senior Debt Facility”) in the principal amount of up to
$15,000,000.00.

 

B. On or about November 18, 2003, the Borrower entered into that certain
Convertible Note Purchase and Exchange Agreement among the Borrower, General
Atlantic Partners 74, L.P. (“GAP 74”), GAP Coinvestment Partners II, L.P. (“GAP
Coinvestment”), GapStar, LLC (“GapStar”) and GAPCO GmbH & Co. KG (“GAPCO” and,
together with GAP 74, GAP Coinvestment and GapStar, the “Investors”), and the
other entities listed on the signature pages thereto (collectively with the
notes and other documents executed and delivered by the Borrower in connection
therewith, as amended in accordance with the terms of the First Subordination
Agreement defined below, the “First Junior Debt Documents”), pursuant to which
the Borrower issued to such Investors convertible notes in the aggregate
principal amount of $10,000,000.00 (the “First Junior Debt”) and granted a
security interest to the Investors in certain of the Collateral on November 26,
2003.

 

C. The Bank consented to the Borrower’s entering into the First Junior Debt
Documents and performing its obligations thereunder pursuant to the terms of
that certain First Amendment to Amended and Restated Loan and Security Agreement
dated as of November 26, 2003 (the “Amendment”). The Amendment provided, in
part, that the Investors would enter into that certain Subordination Agreement
with the Bank dated as of November 26, 2003 (the “First Subordination
Agreement”) to evidence the terms by which the First Junior Debt is subordinated
to the Senior Debt Facility.

 

D. On or about January 16, 2004, the Borrower entered into that certain
Convertible Note Purchase Agreement dated as of January 16, 2004, by and among
the Borrower as issuer, on the one hand, and Permal U.S. Opportunities Limited,
Zaxis Equity Neutral, L.P., Zaxis Partners, L.P., Zaxis Offshore Limited, Zaxis
Institutional Partners, L.P., and Passport Master Fund, L.P. as creditors
(collectively, the “Second Subordinated Creditors”), on the other hand, and the
Notes, the Guaranty and Security Agreement and the other documents executed and
delivered in connection therewith (collectively, the “Second Junior Debt
Documents”).

 

E. The Bank consented to the Borrower’s entering into the Second Junior Debt
Documents and the Borrower’s granting to the Second Subordinated Creditors a
security interest

 

1



--------------------------------------------------------------------------------

in certain of the Collateral, all as more fully set forth in the Second Junior
Debt Documents, conditioned upon the execution and delivery by the Second
Subordinated Creditors of a “Second Subordination Agreement” by and among the
Bank, as senior creditor, and the Second Subordinated Creditors, as junior
creditors, in form and substance acceptable to the Bank, and the consent of the
Investors to the Borrower’s entering into the Second Junior Debt Documents.

 

F. On or about January 30, 2004, the Borrower entered into that certain Second
Amendment to the Loan Agreement (the “Second Amendment”). The Second Amendment
provided, in part, an extension of the Maturity Date to October 31, 2004.

 

G. On or about March 9, 2004, the Borrower entered into that certain Convertible
Note Purchase Agreement dated as of March 9, 2004, by and among the Borrower as
issuer, on the one hand, and Permal U.S. Opportunities Limited, Zaxis Equity
Neutral, L.P., Zaxis Partners, L.P., Zaxis Offshore Limited, Zaxis Institutional
Partners, L.P., Guggenheim Portfolio Company XIII, Crosslink Crossover Fund IV,
L.P., Sagamore Hill Hub Fund, Ltd., Criterion Capital Partners, Ltd. Criterion
Capital Partners, Institutional, Criterion Capital Partners, L.P. and Capital
Ventures International as creditors (collectively, the “Third Subordinated
Creditors”), on the other hand, and the Notes, the Guaranty and Security
Agreement and the other documents executed and delivered in connection therewith
(collectively, the “Third Junior Debt Documents”).

 

H. The Bank consented to the Borrower’s entering into the Third Junior Debt
Documents and the Borrower’s granting to the Third Subordinated Creditors a
security interest in certain of the Collateral, all as more fully set forth in
the Third Junior Debt Documents, conditioned upon the execution and delivery by
the Third Subordinated Creditors of a “Third Subordination Agreement” by and
among the Bank, as senior creditor, and the Third Subordinated Creditors, as
junior creditors, in form and substance acceptable to the Bank, and the consent
of the Investors and Second Subordinated Creditors to the Borrower’s entering
into the Third Junior Debt Documents.

 

I. On or about March 12, 2004, the Borrower entered into that certain Third
Amendment to the Loan Agreement dated as of January 30, 2004 (the “Third
Amendment”). The Third Amendment provided, in part, an extension of the Maturity
Date to June 30, 2005. The Loan Agreement as amended by the Amendment, the
Second Amendment and Third Amendment, along with all other documents entered
into by the parties in connection with the Loan Agreement, the Amendment, the
Second Amendment and the Third Amendment are hereinafter referred to as the
“Senior Loan Documents,” and each capitalized term used in this Fourth Amendment
shall have the meaning accorded to it in the Senior Loan Documents unless it is
otherwise defined herein.

 

J. The Borrower now desires to waive a certain financial covenant in the Senior
Loan Documents and to amend the Senior Loan Documents further in order to modify
a certain financial covenant upon the terms set forth herein.

 

2



--------------------------------------------------------------------------------

AGREEMENT

 

NOW, THEREFORE, in reliance upon the foregoing and in consideration of the
mutual covenants set forth herein and for other good and valuable consideration,
the receipt of which is hereby acknowledged, the parties hereto agree as
follows:

 

1. Waiver. The Bank hereby waives the Borrower’s failure to comply with the
financial covenant set forth in Section 5.1 of Schedule 1 for the quarter ended
March 31, 2004. The foregoing waiver is effective solely as to this covenant for
the quarter ended March 31, 2004 and shall not constitute a continuing waiver by
the Bank of its rights under Section 5.1 of Schedule 1 or elsewhere in the
Senior Loan Documents. Without limiting the foregoing, the Bank’s waiver in this
Section 1 shall not serve as a waiver of the Borrower’s failure to comply with
the provisions of said Section 5.1 of Schedule 1 as of the end of any future
quarter.

 

2. Consolidated Revenues Covenant. The existing Section 5.1 of Schedule 1 is
hereby deleted and a new Section 5.1 of Schedule 1 is hereby added to read in
full as follows:

 

“5.1 Minimum Consolidated Revenues. Borrower shall maintain minimum Consolidated
Revenues on a rolling three-month basis (the first such three-month period being
10/1/03—12/31/03), measured by the Bank each month commencing on December 31,
2003, in the following amounts: (i) $16,500,000.00 for the period commencing on
February 29, 2004 through June 30, 2004; and (ii) $18,500,000.00 for each
three-month period thereafter through the Maturity Date. For purposes of this
covenant, “Consolidated Revenues” shall mean the revenues of Borrower and its
subsidiaries as reported to the Bank on a consolidated basis in Borrower’s
monthly financial statements.”

 

3. Going Concern Qualification. A “going concern” qualification in an audit
report in connection with the Borrower shall not be issued during the period
commencing from the date hereof through the Maturity Date.

 

4. Waiver Fee. The Borrower will pay the Bank a waiver fee on the date hereof
the amount of $25,000.00 (the “Waiver Fee”), which Waiver Fee shall be
fully-earned and non-refundable upon payment.

 

5. Reaffirmation of Obligations. The Borrower reaffirms to the Bank that, as of
the date hereof, the outstanding principal amount of all Loans under the Senior
Loan Documents (including the face amount of all Letters of Credit outstanding
under the Letter of Credit Sublimit) is $2,701,501.00. The Borrower acknowledges
that the Senior Loan Documents fully and accurately reflect and constitute the
valid and enforceable Obligations of the Borrower to the Bank, and the Borrower
remains fully obligated to perform all covenants thereunder and has no defenses
to or offsets against such Obligations.

 

3



--------------------------------------------------------------------------------

6. Conditions to Effectiveness. The following conditions must be satisfied in
full, or waived in writing by the Bank, before this Fourth Amendment shall be
effective and the Bank shall become obligated hereunder.

 

6.1 Execution and Delivery of Documents. The Borrower shall have executed and
delivered to the Bank this Fourth Amendment, and the Bank shall have received
any and all other instruments and documents, fully executed and in form and
substance acceptable to the Bank, as are contemplated hereby or otherwise
reasonably requested by the Bank.

 

6.2 Payment of Fees and Expenses. The Borrower shall have paid to the Bank all
fees due and owing under the Senior Loan Documents as amended hereby (including
but not limited to the Waiver Fee), as well as a sum sufficient to reimburse the
Bank for all costs and expenses incurred by the Bank in entering into this
Fourth Amendment and any and all other documents and instruments contemplated
hereby or thereby (including but not limited to all attorneys’ fees and
expenses.)

 

6.3 Representations and Warranties; No Default. The representations and
warranties of the Borrower as set forth in the Senior Loan Documents shall be
true and correct in all material respects as of the date on which this Fourth
Amendment becomes effective, and no Event of Default shall have occurred and be
continuing as of such date without having been cured.

 

7. Continued Full Force and Effect. Except to the extent expressly amended
hereby, all of the terms and provisions of the Senior Loan Documents shall
remain in full force and effect, and the lien in favor of the Bank in the
Collateral shall be and remain a fully perfected senior lien upon all of the
Collateral pursuant to the terms of the Senior Loan Documents, it being the
intent of the parties that nothing herein shall affect or impair the Bank’s
rights or remedies under the Senior Loan Documents or its lien upon the
Collateral. Henceforth, the term “Loan Documents” shall be deemed to mean the
Senior Loan Documents as modified and supplemented by the terms of this Fourth
Amendment, and any default of the Borrower hereunder shall constitute an Event
of Default under the Senior Loan Documents.

 

8. General Provisions.

 

8.1 Choice of Law and Venue. This Fourth Amendment shall be governed by and
construed in accordance with the internal laws of the State of California,
without regard to principles of conflicts of law, and any action or proceeding
arising out of this Fourth Amendment shall be commenced in the Superior Court of
the State of California for the County of Santa Clara, or in the District Court
of the United States in the Northern District of California.

 

8.2 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, ON THE ONE HAND, AND THE BANK,
ON THE OTHER HAND, WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS FOURTH AMENDMENT, THE SENIOR LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT

 

4



--------------------------------------------------------------------------------

FOR EACH OF THE PARTIES TO ENTER INTO THIS FOURTH AMENDMENT. EACH PARTY HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL AND UNDERSTANDS THE RAMIFICATIONS THEREOF.

 

8.3 Entire Agreement. This Fourth Amendment, along with the Loan Agreement and
the other Senior Loan Documents, together constitute the entire agreement and
understanding between the parties hereto with respect to the transactions
contemplated hereunder and thereunder and supersede all prior negotiations,
understandings and agreements between the parties with respect to such
transactions.

 

8.4 Counterparts. This Fourth Amendment may be executed and delivered in any
number of counterparts, each of which shall be an original and all of which
together shall constitute one and the same agreement.

 

8.5 Time of the Essence. Time is of the essence in the performance by each party
of its obligations hereunder and the satisfaction of all conditions specified
herein.

 

IN WITNESS WHEREOF, each of the parties hereto has caused its duly authorized
representative to execute this Fourth Amendment as of the date first set forth
above.

 

BORROWER:           BANK:

CRITICAL PATH, INC.,

         

SILICON VALLEY BANK,

a California corporation

         

a California-chartered bank

By:

 

/s/ James A. Clark

--------------------------------------------------------------------------------

         

By:

 

/s/ Brian Harrison

--------------------------------------------------------------------------------

Name:

 

James A. Clark

         

Name:

 

Brian Harrison

Title:

 

EVP and CFO

         

Title:

 

Vice President

 

5